Gill, C. J.
(dissenting). I am compelled to differ with the majority of the court upon the question involved in this case. *6The only question involved in this case, practically, is whether it is lawful for a citizen of the Chickasaw tribe of Indians to rent lands of which he may be in possession, and which he claims to hold as his prospective allotment, for other than agricultural -and grazing purposes^ pending allotment; that other purpose, in this instance, being the mapping, platting, and renting of said lands for townsite purposes. Appellants contend that under the law only the Secretary of the Interior has the right to survey, lay out, and plat any of the lands of the Chickasaw Nation for town-site purposes lying contiguous to railway stations, or stations to be hereafter established on said line of railroad, or for any other purpose. Appellees contend, and the court below so ruled, that a member of the Chickasaw tribe of Indians, in possession of his approximate share.of the tribe's lands as his prospective allotment, had a right to rent the same for town purposes in lots, blocks, etc., as he might see fit. As will be seen from the foregoing statement of fact, the court below held that the complaint did not state, a cause of action, and' denied the injunction and restraining order prayed for.
Section 2118 of the Revised Statutes of the United States reads: “Every person who makes a settlement on any lands belonging, secured, or granted by treaty with the United States, to any Indian tribe, or surveys or attempts to survey such lands, or to designate any of the boundaries by marking trees, or otherwise, is liable to a penalty of one thousand dollars. The President may, moreover, take such measures and employ such military force as may judge necessary to remove any such person from the lands.” Section 23 of the Curtis bill (Act June 28, 1898, c. 517, 30 Stat. 504), is as follows: “Sec. 23. That all •leases of agricultural or grazing land belonging to any tribe made after the first day of January, eighteen hundred and ninety-eight, by the tribe or any member thereof shall be absolutely void, and all such grazing leases made prior to said date shall *7terminate on the first day of April, eighteen hundred and ninety-nine, and all such agricultural leases shall terminate on January first, nineteen hundred; but this shall not prevent individuals from leasing their allotments when made to them as provided in this act, nor from occupying or renting their proportionate shares of the tribal, lands until the' allotments herein provided for are made.” Section 16 of the Curtis bill (30 Stat. 501) provides: “That it shall be unlawful for any person, after the passage of this act, except as hereinafter provided, to claim, demand or receive for his own use, or for the use of any one else, any royalty on oil, coal, asphalt or other mineral, or on any timber or lumber, or any other kind of property whatsoever, or any rents on any lands or property belonging to any one of said tribes or nations in said territory, or for any one to pay any individual any such royalty or rent-s, or any consideration therefor whatsoever. *. * * Provided, that where any citizen shall be in possession of only such amount of agricultural or grazing lands as would be his just and reasonable share of the lands of his nation or tribe, and that to which his wife and minor children are entitled, he may continue to use the same or receive the rents thereon until allotment has been made to him.” This action was brought, among other purposes, to recover a penalty, under said section 2118, of the defendants. Whatever application it might have to the other defendants, we do not think it reaches to the defendants Taliaferro and Lewis, both of whom are citizens of the Chickasaw Nation. At the time of the enactment of this statute the government was having a good deal of trouble with intruders, not members of the tribe, who were endeavoring, by altering and confusing the boundaries of reservations, and by making settlements on Indian reservations, to appropriate the lands of the tribe, or to make use of the same. We think this is clear from the language of the statute, which provides that persons making settlements on such lands, or undertaking to survey or otherwise designate the boundaries *8thereof, might be removed by the President of the United States. The government certainly never intended to deprive members of the tribe of the use of its lands, or prevent them from making settlements thereon. In view of the recent legislation of Congress with respect to the Chickasaw and Choctaw Nations and the Indian Territory, I do not think the court erred in refusing in this case to entertain an action for the recovery’of the penalty prescribed in this statute.
This feature of the case being disposed of, I will inquire whether the court erred in refusing to grant the permanent injunction and restraining order asked for in plaintiffs' complaint. The court below seemed to be of the opinion that under section 16 of the Curtis bill a citizen of the nation, in the possession of his approximate share of the grazing and agricultural lands of the tribe, might rent the same for town-site purposes. After careful reading of said section, I am unable to agree with the learned trial judge. As has been held in Myers vs Mathis, 2 Ind. Ter. 3 (46 S. W. 178), the title to the lands of the Chickasaw and Choctaw Nations is in the nation, and not in its citizens. A review of the legislation of Congress with respect to these Indian lands seems_to me to indicate that it is the intention of the government not to permit any such use of the said lands pending allotment as will embarrass the government in equitably and fairly allotting and apportioning them among the members of the tribe. I think it was the intention of Congress to prohibit such a use or development of the lands of the tribe as would render the allotment difficult, and make an equitable distribution of the same next to impossible. Congress seems not to ha\re intended that the town sites in existence at the time of the passage of the Curtis bill should be included in the lands to be allotted. Section 11 of the Curtis bill (Act June 28, 1898, c. 517, 30 Stat. 497) expressly states “all town sites shall also be reserved to the several tribes, and shall be set apart by the commission heretofore mentioned as incapable of allotment.” Under the head of *9'“Town Sites” in the Atoka agreement (Ind. Ter. Stat. p. 40) a town-site commission is provided for, and in speaking of the duties of such commission the following language is used: “* * * Each of said commissions shall lay out townsites to be restricted as far as possible to their present limits, where towns are now, located in the nation for which said commission is appointed.” It is further provided in this section that the plat of said town must be approved, when laid out, by the Secretary of the Interior, before it shall take effect. In the act of Congress approved May 31, 1900 (31 Stat. 238, c. 598), we find the following provision: “Upon the recommendation of the Commission to the Five Civilized Tribes, the Secretary of the Interior is hereby authorized, at any time before allotment, to set aside and reserve from allotment any lands in the Choctaw, Chickasaw, Creek or Cherokee Nations, not exceeding 160 acres in any one tract, at such stations as are or shall be established in conformity with law, on the line of any railroad which shall be constructed or be in process of construction in or through either of said nations prior to the allotment of the lands therein, and' this irrespective of the population of such townsite at the time. Such townsite shall be surveyed, laid out and platted, and the lands therein disposed of for the benefit of the tribe in the manner herein prescribed for townsites: provided, further, that whenever any tract of land shall be set aside as herein provided which is occupied by a member of the tribe, such occupant shall be fully compensated for his improvements thereon under such rules and regulations as may be prescribed by the Secretary of theTnterior. Nothing herein contained shall have the effect of avoiding any work heretofore done in pursuance of said act of June twenty-eight, eighteen hundred and ninety-eight, in the way of surveying, laying out or platting of townsites, appraising or disposing of town lots in any of said nations, but the same, if not heretofore carried to a state of completion, may be completed according to the provisions hereof.”
*10Under these provisions of the law I think that the position of the appellants is correct, wherein they say in their brief: “That at the date of the passage of the appropriation bill, and prior thereto, since the passage of the Curtis bill, no person, other than the town-site commission provided for in the treaty, cited above (Atoka agreement), had the right or power to lay off, map, of plat any of the public domain of the Chickasaw or Choctaw Nations into lots, blocks, streets, and alleys, and establish a town site thereon, and the right of the said commission to do so is doubted. To our minds it is clear that Congress intended to prepare the lands of these two nations for allotment, and intended by the Curtis bill and Atoka treaty to reserve all towns sites from allotment, and to make them incapable of allotment, and intended that all lands not reserved from allotment should be subject to allotment, and by a mathematical calculation (after deducting all lands reserved from allotment as town sites or otherwise) could be definitefy ascertained so that the Dawes Commission could determine exactly the number of acres of land in both of these nations subject to allotment, and not reserved therefrom, and could' with certainty cany out the plan of allotment, and give to each member of these tribes his proportional part of the lands in proportion to its value after the same has been classified and graded in accordance with the. terms of the treaty. Congress, by the Curtis bill, and the ratification of said treaty, intended to recognize the towns built at the date of the Curtis bill, and to give to the owners of improved lots situated in said towns the preferred right to acquire title to said lots by complying with said treaty, but did not intend to confer upon any individual, or set of individuals, the right to lay out, plat, or map unimproved lands and establish town sites thereon; but, to the contrary, it was intended by Congress and the treaty makers that members of the tribe, and no person else other than those to whom the authority was and had been delegated, could appropriate any part of the public domain of these two *11nations to tlie building of towns. The title to the lands of these two nations is vested in the nations themselves, and not in any individuals, as has been held by this court, and for the purpose of determining the injunction sought in this case the property is and must be treated as public property.” I am of the opinion, that Congress, having exercised its powers and legislated with reference to town sites in the Chickasaw Nation, and made ample provision for the laying out and establishing of town sites, private individuals or members of said nation cannot be permitted to plat or build towns. Appellees contend, and the court below seemed of the opinion, that the appellants had an adequate remedy at law if the acts complained of were unlawful. I do not think so. If section 2118 ivere held to apply to this case the plaintiffs below would still be without a complete and adequate remedy. The building of a town upon the lands in controversy, in my opinion, constituted a public nuisance or mischief which a court of equity, at the suit- of the governmentby its Attorney General, has a right.to enjoin and restrain on the ground that a more complete and full remedy can be had than by an action at law. I might instance this b3r various illustrations, but I think it unnecessary, for it must be clear to every mind that the'scheme of allotment sought to be brought about and completed by the government would be endlessly delayed and interfered with if private members of the tribe were permitted to map, plat, lay out, and establish towns; and result in innumerable suits of law. As to the right- of the government to interfere, in cases of public nuisance and mischief, by injunction, and invoke the aid of a court- of equity, see Georgetown vs Alexandria, 12 Pet. 91, 9 L. Ed. 1012; The Coosaw Mining Co. vs State of South Carolina, 144 U. S. 550, 12 Sup. Ct. 689, 36 L. Ed. 537; The State of Wisconsin vs Cunningham, 81 Wis. 440, 51 N. W. 724, 15 L. R. A. 561; The Attorney General vs The City of Eau Claire et al., 37 Wis. 400; Attorney General vs Chicago, M. & St. P. Ry. Co., 35 Wis. 425.
*12The injunction sought should have-been granted, as the amended complaint stated facts 'sufficient to sustain the action in that particular.